Mr. Justice FiSHBR
delivered the opinion of the court.
The appellant was made a defendant to the proceedings in the court below, by an amended bill describing him as Beriah Magoffin, administrator of Francis Richardson, deceased. The notice which was published for him to appear and answer the bill, describes him as Branch Magoffin. Upon proof of the publication of this notice, a pro confesso was entered, and a final decree made against the appellant.
The question for decision is, whether the notice as published was sufficient. We are clearly of opinion that it was not. Beriah Magoffin may have taken the paper in which the notice was published. May have read the notice, and still not have been informed that he was the party required to appear at a particular term of the court, to answer the complainant’s bill. The statute must be strictly construed, and notice given to the party by the name and character in which he is sued. Notice to Branch Magoffin, was no notice to Beriah Magoffin.
Decree reversed, pro confesso set aside, and cause remanded.